DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information processing device configured to acquire/determine/calculate/transmit” in claims 1, 2, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (U.S. 2017/0251163), hereinafter Ochiai in view of Schulz (U.S. 2017/0350718).

	Regarding claim 1, Ochiai discloses an information processing system comprising: 
	a vehicle ([0018]); and 
	an information processing device configured to acquire information acquired by the vehicle from the vehicle (fig. 1, #112), 
	wherein the vehicle is configured to acquire information on an occupant in a passenger compartment of the vehicle ([0018]), 
	acquire position information of the vehicle ([0042], [0018] and fig. 2), and 
	wherein the information processing device is configured to determine whether the vehicle has traveled to the vicinity of a hidden tourist attraction based on the information on the occupant ([0019] and fig. 2, #214), and
	when determining based on the information on the occupant that the vehicle has traveled to the vicinity of the hidden tourist attraction ([0019] and fig. 2, #214), generate tourist attraction 
	Ochiai does not explicitly disclose wherein the vehicle acquires a traveling direction of the vehicle, and wherein the tourist attraction information includes the traveling direction of the vehicle acquired at the point.
	However, Schulz teaches, wherein the vehicle acquires a traveling direction of the vehicle (Schulz [0065] and fig. 5, #100), and 
	when determining based on the information on the occupant that the vehicle has traveled to the vicinity of the hidden tourist attraction (Schulz [0065]), generate tourist attraction information including the position information of the vehicle (Schulz [0029]) and the traveling direction of the vehicle that are acquired at a point at which the determination has been performed (Schulz [0065] and [0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochiai’s system with the missing limitations as taught by Schulz to assist in the generation of potential occupant vectors (Schulz [0065]).

	Regarding claim 2, Ochiai in view of Schulz teaches the information processing system according to claim 1, wherein the information processing device is configured to calculate a degree of excitement of the occupant in the passenger compartment of the vehicle based on the information on the occupant, and determine whether the vehicle has traveled to the vicinity of the hidden tourist attraction based on the degree of excitement of the occupant ([0018]). 

	Regarding claim 3, Ochiai in view of Schulz teaches the information processing system according to claim 2, wherein the tourist attraction information further includes the degree of excitement of the occupant which is calculated at the point ([0018]). 

	Regarding claim 4, Ochiai in view of Schulz teaches the information processing system according to claim 1, wherein the vehicle is configured to acquire information on a traveling environment of the vehicle, and 
	wherein the tourist attraction information further includes the information on the traveling environment acquired at the point ([0018]-[0019]). 

	Regarding claim 5, Ochiai in view of Schulz teaches the information processing system according to claim 4, wherein the vehicle includes an outside camera that captures a traveling image of the vehicle and is configured to acquire information on the traveling environment from the traveling image captured by the outside camera ([0054]). 

Regarding claim 8, Ochiai in view of Schulz teaches the information processing system according to claim 1, wherein the vehicle includes an inside camera that images the passenger compartment in the vehicle and is configured to acquire the information on the occupant from an image captured by the inside camera ([0053]). 

Regarding claim 9, Ochiai in view of Schulz teaches a non-transitory storage medium storing a program that operates in an information processing system including a vehicle and an information processing device configured to acquire information acquired by the vehicle from the vehicle, the program causing the vehicle to perform (Ochiai [0021]): acquiring information on an occupant in a passenger compartment of the vehicle; acquiring position information of the vehicle, and acquiring a traveling direction of the vehicle, and the program causing the information processing device to perform: determining whether the vehicle has traveled to the vicinity of a hidden tourist attraction 

Regarding claim 10, Ochiai in view of Schulz teaches a control method in an information processing system including a vehicle and an information processing device configured to acquire information acquired by the vehicle from the vehicle, the control method comprising: causing the vehicle to acquire information on an occupant in a passenger compartment of the vehicle; causing the vehicle to acquire position information of the vehicle; causing the vehicle to acquire a traveling direction of the vehicle; causing the information processing device to determine whether the vehicle has traveled to the vicinity of a hidden tourist attraction based on the information on the occupant; and when the information processing device determines that the vehicle has traveled to the vicinity of the hidden tourist attraction, causing the information processing device to generate tourist attraction information including the position information of the vehicle and the traveling direction of the vehicle that are acquired at a point at which the determination has been performed (see claim 1 citations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Schulz as applied to claim 1 above, and further in view of Rosenblum (U.S. 2009/0036145).

	Regarding claim 7, Ochiai in view of Schulz teaches the information processing system according to claim 1. Ochiai does not explicitly disclose wherein the information processing device is configured to transmit the tourist attraction information to an information processing terminal of a travel agency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ochiai in view of Schulz with the missing limitations as taught by Rosenblum to provide value-added services to the user (Rosenblum [0023]).

Response to Arguments
Applicant's arguments filed 8/5/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-7 of the Applicant’s Response, the Applicant argues that Schulz does not teach the amended traveling direction limitation in the amended claims.
	The Examiner respectfully disagrees. As currently written, the independent claims only require “generating tourist attraction information including…the traveling direction of the vehicle…” Under the broadest reasonable interpretation of the current claim language, Ochiai discloses generating tourist attraction information including position information acquired at a point at which the determination that the vehicle has traveled to the vicinity of a hidden tourist attraction has been performed (fig. 2, #222 as cited above). Schulz explicitly teaches generating a travel direction of the vehicle acquired at a point at which the determination that the vehicle has traveled to the vicinity of a hidden tourist attraction has been performed ([0065] and fig. 5, #100). The claim, as currently written, only requires generation of the traveling direction at some point in the determination process. Moreover, Ochiai generates its data when an event is triggered (fig. 2, #214). Therefore, the combination of Ochiai and Schulz teaches the amended limitation.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482